Order entered September 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00135-CV

  IN THE INTEREST OF K.T.W., S.K.W., K.J.W., K.M.W., AND C.R.W.,
                     MINOR CHILDREN

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-52418-2017

                                      ORDER

      Before the Court is appellant’s September 22, 2020 third motion to extend

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than October 21, 2020. Because the brief was first due July 23, 2020, we

caution that further extension requests will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE